Exhibit32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION ‑OXLEY ACT OF 2002 In connection with the Annual Report of SFN Group, Inc. (the Company) on Form10-K for the period ending December 26, 2010 as filed with the Securities and Exchange Commission on the date hereof (the Report), Roy G. Krause, President and Chief Executive Officer of the Company, and Mark W. Smith, Executive Vice President and Chief Financial Officer, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes‑Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ RoyG. Krause RoyG. Krause President and Chief Executive Officer March 4, 2011 /s/ Mark W. Smith Mark W. Smith Executive Vice President and Chief Financial Officer March 4, 2011
